Cite as 2014 Ark. App. 237

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-13-989


                                                Opinion Delivered   April 16, 2014

A. POWELL SANDERS                               APPEAL FROM THE SEBASTIAN
                                APPELLANT       COUNTY CIRCUIT COURT, FORT
                                                SMITH DISTRICT
                                                [No. DR-2010-610]
V.
                                                HONORABLE JAMES O. COX, JUDGE
ANN KAY PASSMORE
                                  APPELLEE      DISMISSED



                                LARRY D. VAUGHT, Judge

       In this divorce proceeding, appellant A. Powell Sanders appeals two orders entered by

the Sebastian County Circuit Court. The first is an amended order distributing the marital

property of Sanders and appellee Ann Kay Passmore, and the second is an order denying

Sanders’s motion for new trial. On appeal, Sanders argues that the trial court erred in

awarding Passmore full interest in a $468,000 BKD Wealth Management Services account to

which Passmore contributed funds during the course of the marriage; in finding that Passmore

loaned Sanders’s law firm $40,991.50 and ordering him to repay the loan; and in dividing the

parties’ personal property inequitably. Because the orders from which Sanders appeal are not

final, we dismiss the appeal.

       Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil provides that an

appeal may be taken from a final judgment or decree entered by the trial court. When the

order appealed from is not final, we have no jurisdiction to decide the merits. Carroll v.
                                 Cite as 2014 Ark. App. 237

Carroll, 2013 Ark. App. 286, at 2. As a general rule, a conditional judgment, order, or decree,

the finality of which depends on certain contingencies that may or may not occur, is not a

final order for purposes of appeal. Id.

       In this case, the trial court’s amended order described four items of personal property

owned by the parties and ordered the parties to make sealed bids for each item. If neither

party bid on an item, the amended order provided that “the parties will cooperate and ask an

auctioneer to add that particular item(s) to an upcoming auction and the net proceeds will be

divided equally between the parties.”

       An order announcing the trial court’s determination of the rights of the parties but

contemplating further judicial action is not appealable. Carroll, 2013 Ark. App. 286, at 2.

There, we held that the trial court’s order left matters undecided between the parties and

tasks yet to be performed: the appellee’s appointment of an auctioneer and potential objection

by the appellant; the auction and potential sale of a hunting-club membership; and the

confirmation of the sale by the court. Carroll, 2013 Ark. App. 286, at 2–3. See also Wadley v.

Wadley, 2010 Ark. App. 733, at 2–3 (dismissing an appeal for lack of a final order where it left

matters undecided between the parties, e.g., whether they would agree on identification and

division of marital property; and if not, whether they would agree on an auctioneer and

commission arrangement, sale date, place, and terms).

       Likewise, in the instant case, the trial court’s amended order leaves matters undecided

between the parties and tasks yet to be performed: whether the parties will bid on the four

items of personal property, and if not, whether the parties will agree on an auctioneer, the


                                               2
                                  Cite as 2014 Ark. App. 237

auctioneer’s commission arrangement, and the date, place, and terms of the sale. Therefore,

the amended order is not final. The order denying Sanders’s motion for new trial is silent on

this issue; thus, the lack of a final order persists. Without a final order, we have no jurisdiction

to decide the merits. Accordingly, we dismiss the appeal without prejudice.

       Dismissed.

       GRUBER and WHITEAKER, JJ., agree.

       Smith, Cohen & Horan, PLC, by: Matthew T. Horan; and
       Law Office of Eddie N. Christian, by: Eddie N. Christian, for appellant.

       Jones, Jackson & Moll, PLC, by: Mark A. Moll and Kathryn A. Stocks, for appellee.




                                                 3